Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 recites the limitations "the second pair of light-emitting layers” and “the first pair of light-emitting layers”.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets the limitation as a second pair of light-emitting layers and a first pair of light-emitting layers.
Claim 12 recites the limitations "a first pair of light-emitting layers" and “a second pair of light-emitting layers”. It is unclear whether the recited "a first pair of light-emitting layers" and “a second pair of light-emitting layers” were intended to relate back to the limitations recited in Claim 11 or to set forth an additional base substrate. For the purpose of examination, the Examiner interprets the recited limitations in Claim 12 as the first pair of light-emitting layers and the second pair of light-emitting layers.
 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-19 rejected under 35 U.S.C. 103 as being unpatentable over Okumura (U.S. Patent Pub. No. 2009/0316026), in view of Kim (U.S. Patent Pub. No. 2017/0352707), in view of Chaji (U.S. Patent Pub. No. 2016/0155781).
	Regarding Claim 11
	FIG. 3 of Okumura discloses a display device comprising: a plurality of pixel electrodes (106) arranged in a matrix along a first direction (104) and a second direction perpendicular to each other, and a third direction and a fourth direction being oblique to both the first direction and the second direction, and the third direction and the fourth direction being perpendicular to each other; and a common electrode (102) opposed to the plurality of pixel electrodes. 
Okumura fails to disclose “an insulation layer including a portion on a periphery of each of the plurality of pixel electrodes, the insulation layer including openings to expose respective portions of the plurality of pixel electrodes; a plurality of light-emitting layers overlapping with the respective plurality of pixel electrodes, the plurality of light-emitting layers being separated from one another; a plurality of carrier generation layers on the insulation layer and on the plurality of pixel electrodes inside the openings, the plurality of carrier generation layers being separated from one another on the insulation layer, some of the plurality of carrier generation layers extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction, each of the plurality of carrier generation layers continuously overlapping with the second pair of light-emitting layers, wherein each of the plurality of carrier generation layers do not continuously overlap with the first pair of light-emitting layers”.
	FIG. 3 of Kim discloses a similar display device, comprising an insulation layer (PDL) including a portion on a periphery of each of the plurality of pixel electrodes (110/120), the insulation layer including openings to expose respective portions of the plurality of pixel electrodes; a plurality of light-emitting layers overlapping with the respective plurality of pixel electrodes, the plurality of light-emitting layers (200/500) being separated from one another; a plurality of carrier generation layers (300/400) on the insulation layer and on the plurality of pixel electrodes inside the openings, the plurality of carrier generation layers being separated from one another on the insulation layer; and a common electrode (600) opposed to the plurality of pixel electrodes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Okumura, as taught by Kim. The ordinary artisan would have been motivated to modify Okumura in the above manner for the purpose of improving display efficiency (Para. 6 of Kim).
Okumura as modified by Kim fails to disclose “some of the plurality of carrier generation layers extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction, each of the plurality of carrier generation layers continuously overlapping with the second pair of light-emitting layers, wherein each of the plurality of carrier generation layers do not continuously overlap with the first pair of light-emitting layers”.
	FIG. 10 of Chaji discloses a similar display device, wherein some of the plurality of subpixels extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction. FIGS. 10-11 of Kim disclose the carrier generation layer continuously overlapping with subpixels 120-130, and does not continuously overlap with subpixel 110. A combination of Kim and Chaji thus discloses some of the plurality of carrier generation layers extending in the third direction, others of the plurality of carrier generation layers extending in the fourth direction, each of the plurality of carrier generation layers continuously overlapping with the second pair of light-emitting layers, wherein each of the plurality of carrier generation layers do not continuously overlap with the first pair of light-emitting layers.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Okumura, as taught by Chaji. The ordinary artisan would have been motivated to modify Okumura in the above manner for the purpose of providing high density displays (Para. 2 of Chaji).
	
	Regarding Claim 12
	FIG. 10 of Chaji discloses a first pair of light-emitting layers of the plurality of light-emitting layers are closest to each other in the first direction or the second direction, a second pair of light-emitting layers of the plurality of light-emitting layers are closest to each other in a diagonal direction that is one of the third direction or the fourth direction perpendicular to each other, each of the third direction and the fourth direction is oblique to both the first direction and the second direction, the second pair of light-emitting layers are farther away from each other than the first pair of light-emitting layers.

	Regarding Claim 13
	Modified Okumura discloses the plurality of light-emitting layers fall into groups, each of the groups including a first light-emitting layer, a second light-emitting layer, a third light-emitting layer, and a fourth light-emitting layer, arranged in clockwise direction, the first light-emitting layer and the second light-emitting layer are next to each other in the first direction, the second light-emitting layer and the third light-emitting layer are next to each other in the second direction, the third light-emitting layer and the fourth light-emitting layer are next to each other in the first direction, the fourth light-emitting layer and the first light-emitting layer are next to each other in the second direction, the first light-emitting layer and the third light-emitting layer are next to each other in the third direction, the second light-emitting layer and the fourth light-emitting layer are next to each other in the fourth direction, the plurality of carrier generation layers include first carrier generation layers and second carrier generation layers, each of the first carrier generation layers overlaps with the first light-emitting layer and the third light-emitting layer included in a corresponding one of the groups, and each of the second carrier generation layers overlaps with the second light-emitting layer and the fourth light-emitting layer included in a corresponding pair of the groups next to each other in the fourth direction.
	
	Regarding Claim 14
	FIG. 3 of Okumura discloses at least three of the first light-emitting layer, the second light-emitting layer, the third light-emitting layer, and the fourth light-emitting layer are configured to emit light in colors different from one another for a corresponding one pixel of full color [0035].
	
	Regarding Claim 15
	FIG. 3 of Kim discloses a substrate (BS) on which the plurality of pixel electrodes is disposed, wherein the substrate has a rectangular planar shape with a side parallel to the first direction and another side parallel to the second direction (FIG. 1).
	
	Regarding Claim 16
	FIG. 2 of Okumura discloses a substrate on which the plurality of pixel electrodes are disposed, wherein the substrate has a rectangular planar shape with a side parallel to the third direction and another side parallel to the fourth direction.
	
	Regarding Claim 17
	Kim discloses each of the plurality of carrier generation layers is formed from an organic material [0076] with acceptors doped [0093] therein. The limitation “for serving to accept electrons, generating holes by the acceptors turning into acceptor ions upon acceptance of the electrons” is related to material property. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.

	Regarding Claim 18
	Kim discloses each of the plurality of carrier generation layers is formed from an organic material [0076] with acceptors doped [0093] therein. The limitation “the acceptors serve to accept the electrons from the organic material” is related to material property. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	
	Regarding Claim 19
	FIG. 16 of Okumura discloses each of the plurality of carrier generation layers is a hole injection layer [0182], which is in close contact with corresponding two of the plurality of pixel electrodes (110).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Okumura, Kim and Chaji, in view of Sung (U.S. Patent Pub. No. 2008/0111474).
	Regarding Claim 20
	Okumura as modified by Kim and Chaji discloses Claim 17. 
Okumura as modified by Kim and Chaji fails to explicitly disclose “each of the plurality of carrier generation layers includes a hole injection layer in close contact with corresponding two of the plurality of pixel electrodes and a hole transport layer in close contact between corresponding two of the plurality of light-emitting layers and the hole injection layer, and the acceptors serve to accept the electrons from the hole transport layer”.
	FIG. 1 of Sung discloses a similar display device, wherein each of the plurality of carrier generation layers includes a hole injection layer (120) in close contact with corresponding two of the plurality of pixel electrodes (110) and a hole transport layer (130) in close contact between corresponding two of the plurality of light-emitting layers (140) and the hole injection layer, and the acceptors serve to accept the electrons from the hole transport layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Okumura, as taught by Sung. The ordinary artisan would have been motivated to modify Okumura in the above manner for the purpose of improving organic light emitting display (Para. 8 of Sung).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892